--------------------------------------------------------------------------------

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION

QUINT MEDIA INC.

PRIVATE PLACEMENT

INSTRUCTIONS TO SUBSCRIBER:

1.

COMPLETE the information on Page 10 of this Subscription Agreement.

    2.

DELIVER the Subscription Proceeds, in the form of cash, bank draft or wire
transfer (wire transfer instructions will be provided upon request), together
with one originally executed copy of this entire Subscription Agreement to Quint
Media Inc., at

Quint Media Inc.
3250 NE 1st Ave, Suite 305
Miami, FL 33137


3.

FAX a copy of Page 10 of this Subscription Agreement to Quint Media Inc.,
attention Constantin Dietrich at (416)352-5239.

   

If you have any questions please contact Constantin Dietrich at: 1 (786)
431-2174.


--------------------------------------------------------------------------------

Page 2 of 12

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, NOR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS
SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

PRIVATE PLACEMENT SUBSCRIPTION
(Non U.S. and Non-Canadian Subscribers Only)


TO: QUINT MEDIA INC. (the "Company")   3250 NE 1st Ave, Suite 305   Miami, FL
33137

Purchase of Securities

1.                         SUBSCRIPTION

1.1                       The undersigned (the "Subscriber") hereby irrevocably
subscribes for and agrees to purchase a Promissory Note (the "Securities")
(appended to this subscription agreement as Schedule A) in the amount set out on
Page 10 of this Subscription Agreement (such subscription and agreement to
purchase being the "Subscription"), for the total subscription price as set out
on Page 10 of this Subscription Agreement (the "Subscription Proceeds"), which
Subscription Proceeds are tendered herewith, on the basis of the representations
and warranties and subject to the terms and conditions set forth herein.

1.2                       The Company hereby agrees to sell the Securities to
the Subscriber on the basis of the representations and warranties and subject to
the terms and conditions set forth herein. Subject to the terms hereof, the
Subscription Agreement will be effective upon its acceptance by the Company.

1.3                       Unless otherwise provided, all dollar amounts referred
to in this Subscription Agreement are in lawful money of the United States of
America.

2.                         PAYMENT

2.1                       The Subscription Proceeds must accompany this
Subscription Agreement or they must be wired directly to the Company in
accordance with wire instructions that will be provided by the Company on
request.

2.2                       The Company may treat the Subscription Proceeds as a
non-interest bearing loan and may use the Subscription Proceeds prior to this
Subscription Agreement being accepted by the Company.

--------------------------------------------------------------------------------

Page 3 of 12

2.3                       The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement.

2.4                       The Subscriber shall complete, sign and return to the
Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, stock exchanges and applicable law.

3.                         CLOSING

3.1                       Closing of the purchase and sale of the Securities
shall occur on or before July 31, 2014, or on such other date as may be
determined by the Company in its sole discretion (the "Closing Date"), but there
is no minimum or maximum number of securities being offered. The Subscriber
acknowledges that securities may be issued to other subscribers under this
offering (the "Offering"), and that these may close before, on or after the
Closing Date.

4.                         ACKNOWLEDGEMENTS OF SUBSCRIBER

4.1                       The Subscriber acknowledges and agrees that:

  (a)

the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the "1933 Act"), or under any securities or "blue sky" laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation “S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

        (b)

the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the decision to execute this Subscription Agreement and purchase the Securities
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Company and such decision is based solely
upon information provided by the Company in this document (the "Company
Information").

        (d)

the Subscriber and the Subscriber's advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;

        (e)

by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

        (f)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber's failure to correctly
complete this Subscription Agreement;


--------------------------------------------------------------------------------

Page 4 of 12

  (g)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

          (h)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

          (i)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

          (i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

          (ii)

applicable resale restrictions;

          (j)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any "directed selling efforts" (as defined in Regulation S) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

          (k)

the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Subscription Agreement and is
acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities;

          (l)

the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

          (m)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Securities through a person registered to sell securities and, as a
consequence of acquiring the Securities pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

          (n)

the Securities are not listed on any stock exchange and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange;


--------------------------------------------------------------------------------

Page 5 of 12

  (o)

neither the SEC, nor any other securities regulatory authority has reviewed or
passed on the merits of the Securities;

        (p)

no documents in connection with this Offering have been reviewed by the SEC, nor
by any other state securities administrators;

        (q)

there is no government or other insurance covering any of the Securities; and

        (r)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

5.                         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
SUBSCRIBER

5.1                       The Subscriber hereby represents and warrants to and
covenants with the Company, as of the date of this Agreement and as of the
Closing Date (which representations, warranties and covenants shall survive the
Closing Date) that:

  (a)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

            (b)

the Subscriber is not a “U.S. Person”, as defined in Regulation S;

            (c)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

            (d)

the Subscriber is resident in the jurisdiction set out on Page 10 of this
Subscription Agreement;

            (e)

the Subscriber:

            (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Securities,

            (ii)

is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

            (iii)

acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Securities, and

            (iv)

represents and warrants that the acquisition of the Securities by the Subscriber
does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or


--------------------------------------------------------------------------------

Page 6 of 12

  B.

any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

  (f)

the Subscriber is acquiring the Securities as principal for investment only and
not with a view to, or for, resale, distribution or fractionalization thereof,
in whole or in part, and, in particular, it has no intention to distribute
either directly or indirectly any of the Securities in the United States or to
U.S. Persons (as defined in Regulation S);

        (g)

the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

        (h)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

        (i)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

        (j)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

        (k)

the Subscriber has received and carefully read this Subscription Agreement;

        (l)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;

        (m)

the Subscriber has the degree of knowledge, education and experience in
financial and business matters as to enable the Subscriber to evaluate the
merits and risks of the investment in the Securities and the Company;

        (n)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Subscription Agreement, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber shall promptly notify the
Company;


--------------------------------------------------------------------------------

Page 7 of 12

  (o)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

          (p)

the Subscriber is not an underwriter of, or dealer in, the Company's Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities;

          (q)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Subscriber's decision to invest in the
Securities and the Company;

          (r)

if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

          (s)

the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (t)

no person has made to the Subscriber any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities,

          (ii)

that any person will refund the purchase price of any of the Securities,

          (iii)

as to the future price or value of any of the Securities, or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or that application has been made to list and post any of the
Securities of the Company on any stock exchange; and

          (u)

the Subscriber acknowledges and agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Subscription Agreement, such
supporting documentation that the Company or its legal counsel may request to
establish the Subscriber's qualification as a qualified investor.

5.2                       In this Subscription Agreement, the term "U.S. Person"
shall have the meaning ascribed thereto in Regulation S promulgated under the
1933 Act and for the purpose of the Subscription Agreement includes any person
in the United States.

6.                         ACKNOWLEDGEMENT AND WAIVER

6.1                       The Subscriber has acknowledged that the decision to
purchase the Securities was made based solely on the Company Information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Securities.
Because the Subscriber is not purchasing the Securities under a prospectus, the
Subscriber may not have the civil protections, rights and remedies that would
otherwise be available to the Subscriber, including statutory rights of
rescission or damages.

--------------------------------------------------------------------------------

Page 8 of 12

7.                         REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY
THE COMPANY

7.1                       The Subscriber acknowledges that the acknowledgements,
representations and warranties contained herein are made by it with the
intention that they may be relied upon by the Company and its legal counsel in
determining the Subscriber's eligibility to purchase the Securities under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Securities, it will be
representing and warranting that the acknowledgements representations and
warranties contained herein are true and correct as of the date hereof and the
date of delivery and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber of all of the Securities.

8.                         RESALE RESTRICTIONS

8.1                       The Subscriber acknowledges that any resale of any of
the Securities will be subject to resale restrictions contained in the
securities legislation applicable to the Subscriber or proposed transferee. The
Subscriber acknowledges that none of the Securities have been registered under
the 1933 Act or the securities laws of any state of the United States. The
Securities may not be offered or sold in the United States unless registered in
accordance with federal securities laws and all applicable state securities laws
or exemptions from such registration requirements are available.

8.2                       No Securities of any class of the Company shall be
transferred without the approval of the directors, provided that approval of any
transfer of Securities may be given as aforesaid after the transfer has been
effected upon the records of the Company, in which event, unless the said
approval stipulates otherwise, the said transfer shall be valid and shall take
effect as from the date of its very entry upon the books of the Company. This
covenant shall survive the Closing.

9.                         COLLECTION OF PERSONAL INFORMATION

9.1                       The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber's personal information for the
purpose of fulfilling this Subscription Agreement and completing the Offering.
The Subscriber's personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company's registrar and transfer agent, (c) tax
authorities, (d) law enforcement authorities, and (f) any of the other parties
involved in the Offering, including legal counsel, and may be included in record
books in connection with the Offering. By executing this Subscription Agreement,
the Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) and to the retention of such personal information for as long as
permitted or required by law or business practice. Notwithstanding that the
Subscriber may be purchasing Securities as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
identity of such undisclosed principal as may be required by the Company in
order to comply with the foregoing.

Furthermore, the Subscriber is hereby notified that the Corporation may deliver
to the Securities and Exchange Commission certain personal information
pertaining to the Subscriber, including such Subscriber’s full name, residential
address and telephone number, the number of shares or other securities of the
Corporation owned by the Subscriber, the number of Securities purchased by the
Subscriber and the total purchase price paid for such Securities, the prospectus
exemption relied on by the Corporation and the date of distribution of the
Securities.

10.                       COSTS

10.1                    The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

--------------------------------------------------------------------------------

Page 9 of 12

11.                       GOVERNING LAW

11.1                    This Subscription Agreement is governed by the laws of
the State of Nevada. The Subscriber, in its personal or corporate capacity and,
if applicable, on behalf of each beneficial purchaser for whom it is acting,
irrevocably attorns to the exclusive jurisdiction of the Courts of the State of
Nevada.

12.                       SURVIVAL

12.1                    This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

13.                       ASSIGNMENT

13.1                    This Subscription Agreement is not transferable or
assignable.

14.                       SEVERABILITY

14.1                    The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

15.                       ENTIRE AGREEMENT

15.1                    Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Securities and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

16.                       NOTICES

16.1                    All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if hand delivered, sent
by overnight courier or transmitted by any standard form of telecommunication or
electronic mail. Notices to the Subscriber shall be directed to the address on
Page 10 and notices to the Company shall be directed to it at the address stated
on the first page of this Subscription Agreement.

17.                       COUNTERPARTS AND ELECTRONIC MEANS

17.1                     This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

--------------------------------------------------------------------------------

Page 10 of 12

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date hereinafter set forth.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.

Delivery - please make deliveries to the following address:

   

_________________________________________________________
(name)

_________________________________________________________
(address)

    2.


Registration - registration of the Securities should be made as follows:

   

_________________________________________________________
(name)

_________________________________________________________
(address)

    3.

The undersigned hereby acknowledges that he or she will deliver to the Company
all such additional completed forms in respect of the Subscriber's purchase of
the Securities as may be required for filing with the appropriate securities
regulatory authorities.


      (Name of Subscriber – Please type or print)   (Address of Subscriber)    
              (Name of Signatory and Office, if for a body corporate – Please
type or print)   (City, State, and Zip Code of Subscriber)            
(Signature)   (Country of Subscriber)       US$100,000 7% PROMISSORY NOTE    
(Note to be Purchased)   (Fax Number)       US$100,000     (Total Subscription
Price)   (Email Address)


--------------------------------------------------------------------------------

Page 11 of 12

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Securities is
hereby accepted by QUINT MEDIA INC.

DATED at Miami, FL, the 15th day of July, 2014.

QUINT MEDIA INC.

Per:       Constantin Dietrich, President and CEO  


--------------------------------------------------------------------------------

SCHEDULE A

INSTRUMENT

THIS SECURITY WAS ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON AS DEFINED IN REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, THIS
PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS PROMISSORY NOTE MAY NOT BE CONDUCTED UNLESS
IN ACCORDANCE WITH THE 1933 ACT.

PROMISSORY NOTE

US$100,000 Date: _______________________

FOR VALUE RECEIVED, the undersigned promises to pay to the order of
_________________ at its principal office located at __________________, or at
such other place as the holder of this Note may from time to time designate, the
principal sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) in lawful money of
the United States of America, together with interest thereon as herein provided,
on March 31, 2015.

The principal amount or such portion thereof as shall remain outstanding from
time to time shall accrue simple interest, calculated monthly in arrears, at a
rate of SEVEN PERCENT (7%) PER ANNUM commencing on the date of this promissory
note and payable at maturity.

If principal is not paid when due, the undersigned promises to pay all costs of
collection, including without limitation, legal fees, and all expenses in
connection with the protection or realization of the collateral securing this
promissory note, if any, or the enforcement of any guaranty hereof incurred by
the holder(s) hereof on account of such collection, whether or not suit is filed
hereon or thereon; such costs and expenses shall include, without limitation,
all costs, expenses and legal fees incurred by the holder(s) hereof in
connection with any insolvency, bankruptcy, arrangement or other similar
proceedings involving the undersigned, or involving any endorser or guarantor
hereof, which in any way affects the exercise by the holder(s) hereof of the
rights and remedies of such holder(s) under this promissory note.

The undersigned may prepay all or any portion of the principal sum without prior
notice to, or the consent of, the holder, at any time and from time-to-time
during the term of this Note.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

QUINT MEDIA INC.

By:       Constantin Dietrich, President and CEO  


--------------------------------------------------------------------------------